DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-10, 13-14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman et al. (US 2013/0204888 A1), hereinafter “Guzman”, and in view of Goyal et al. (US 2020/0322347 A1), hereinafter “Goyal”. 

As per claim 1, Guzman teaches an apparatus for profile reconciliation in a group-based communication system, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions stored thereon, where the computer-coded instructions, in execution with the at least one processor configure the apparatus to:
“identify an identity association between a source profile and a destination profile, wherein the source profile and the destination profile are associated with a same user identifier associated with a single user of the group-based communication system” at [0024]-[0025];
(Guzman teaches a single user (e.g., “Mandy”) can have an account (i.e., “profile”) on each of a plurality of communication services such as email, instant messaging, chat services) 
“wherein the source profile is generated at a first time associated with the user joining the group-based communication system and the destination profile is generated at a second time subsequent to the first time” at [0004] [0023]-[0025], [0099];
(Guzman teaches a user can register for a number of electronic communication services such as Instant messaging (IM), Short Message Service (SMS), Voice over internet Protocol (VoIP), AIM, iChat, Google Talk, Skype, Viber, and therefore create a profile associated with each electronic communication service. Since a user can’t register for two services at an exact same time, which implies that a second service (e.g., “VoIP”) is registered subsequent to a first service (e.g., “SM”))
“based at least in part on the identity association, perform a cross-profile communication history integration between the source profile and the destination profile, wherein performing the cross-profile communication history integration causes the apparatus to: identify a source communication history stream associated with the source profile and a destination communication history stream associated with the destination profile” at [0026], [0091], [0096]-[0104];
(Guzman teaches a unified messaging application can allow a user to access, from within a single user interface, all of the electronic communication services on which she has accounts. The user has requested the communication history with another user. In response to receiving the user’s request, the user device obtains communication session files between the user and the other user. The files can be obtained for any electronic communication service that the requesting user has used to communicate with the other person. Different files can be obtained for difference services, and one or more files can be obtained from the same services. In the example of Fig. 9, the communication history includes three communication session files: a chat session file from an instant message service 910, an instant message/VOIP service 915 and a text message (SMS) service 920) 
“integrate one or more source communication data objects of the source communication history stream into one or more destination communication data objects of the destination communication history stream based at least in part on temporal markers associated with the one or more source communication data objects and the one or more destination communication data objects” at [0091]-[0095] and Fig. 9;
(Guzman teaches the unified messaging app 145 can arrange individual communications from the communication session files in an order (e.g., a chronological order) such that the generated page displays the communication history in the order in which the communications between the two users took place. Each communication line (corresponding to a message) in a communication session file can have a timestamp indicating when that message was sent. Based on the timestamps, unified messaging app 145 can sort the communication lines from all the communication session files across the different communication services and present a single page with the entire communication history arranged in chronological order) 
Guzman does not explicitly teach: “in response to completing the cross-profile communication history integration between the source profile and the destination profile, deactivate the source profile” as claimed. However, Goyal teaches at [0023] a method for managing guest profiles and member profiles including the step that in response to the guest associated with the guest profile being promoted to a more established status, the membership information is entered as a new profile and the previously created guest profile is deleted. Thus, it would have been obvious to one of ordinary skill in the art to combine Goyal with Guzman’s teaching by combining user profiles and deleting/deactivating unused profiles to make it easier for user to manage a single user profile instead of multiple profiles.
As per claim 2, Guzman and Goyal teach the apparatus of claim 1 discussed above. Goyal also teaches:  wherein “the source profile has a limited access privilege with respect to the group-based communication system; and the destination profile has full access privilege with respect to the group-based communication system” at [0023].

	As per claim 5, Guzman and Goyal teach the apparatus of claim 1 discussed above. Goyal also teaches: “based at least in part on the identify association, modify a source ownership indicator of content data associated with the source profile to enable transfer of ownership of the content data to the destination profile” at [0041]-[0046].

	As per claim 6, Guzman and Goyal teach the apparatus of claim 1 discussed above. Guzman also teaches “generate a destination stream communication interface for the destination communication history stream, wherein the destination stream communication interface is configured to at least one of: be accessible by a client device associated with the destination profile; or display the destination communication history stream” at [0091]-[0095] and Fig. 9.

Claims 9-10, 13-14, 16-17, 20 recite similar limitations as in claims 1-2, 5-6 and are therefore rejected by the same reasons.




Allowable Subject Matter
Claims 3-4, 7-8, 11-12, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Guzman does not teach “identify an identity association between a source profile and a destination profile, wherein the source profile and the destination profile are associated with a same user identifier associated with a single user of the group-based communication system, wherein the source profile is generated at a first time associated with the user joining the group-based communication system and the destination profile is generated at a second time subsequent to the first time” as claimed. On the contrary, as shown at Fig.9, Guzman teaches a single user (e.g., “Mandy”) can have an account (i.e., “profile”) on each of a plurality of communication services such as Instant messaging (IM), Short Message Service (SMS), Voice over internet Protocol (VoIP). 
Applicant further argued that “none of the communication services shown in Fig. 9 of Guzman are “generated at a first time associated with the user joining the group-based communication system” and another one of the communication services “is generated at a second time subsequent to the first time”, as recited in amended claim 1”. On the contrary, Guzman teaches at [0004], [0023]-[0025], [0099] that  a user can register for a number of electronic communication services such as Instant messaging (IM), Short Message Service (SMS), Voice over internet Protocol (VoIP), AIM, iChat, Google Talk, Skype, Viber, and therefore create an account/profile associated with each electronic communication service. Guzman also teaches an account associated with an electronic communication service include at least “a user name, handle, alias, number, or the like”, and “accounts or account address for a single user on different services might or might not have the same user identifier”. Since a user can’t register for two services at an exact same time, which implies that a second service (e.g., “VoIP”) is registered subsequent to a first service (e.g., “SMS”).

	Applicant further argued that “combining Goyal (e.g., deleting a “guest profile” of a user after a new profile is created) with Guzman would cause Guzman to be unsatisfactory for its intended purpose. For instance, in Guzman, it would make no sense for one the profiles of the users, or one of the communication services, to be deleted or otherwise made defunct after generating the combined communication history”. The examiner respectfully disagrees.
 	First, Guzman recognized the problem of a single user having a plurality of accounts/profiles on the electronic communication services. Guzman teaches at [0004]-[0006] that:
[0004] A number of instant messaging services have become widespread, with some being more popular with certain groups of users. Users are often registered with several instant messaging services and communicate with other users who are also registered with a number of instant messaging services, some of instant messaging services of which do not overlap. Moreover, users registered with several instant messaging services often have different usernames for some of those services. A user can have trouble keeping track of which contacts are on which services and under which usernames.
[0005] In some instances, a user can be logged into several instant messaging services. If the user is not currently logged into a service that an intended recipient is currently using, the user must log into that service before the user is able to send messages to the intended recipient. In other instances, a user can be logged into several instant messaging service but only actively using some of those services. If the user is not currently actively using the service that the intended recipient is using, then the user must switch to the service that the intended recipient is using to be able to send messages to the intended recipient. It can be cumbersome for the user to constantly have to log into and/or switch between different services when the user desires to communicate with different contacts.
[0006] Further, the user might desire to view a communication history with another user. For instance, the user might be searching for a particular dialogue between the user and another user. However, with, each user having multiple usernames associated with multiple instant messaging services, it can be difficult to find the particular dialogue.
Guzman then discloses a solution by aggregating/merging communication history between the user and another person from multiple communication services into a single interface. Guzman does not explicitly suggest removing, deleting, or deactivating to resolve the problem of having multiple accounts on the electronic communication services as discussed above. However, it is obvious that reducing the number of accounts on the electronic communication services would solve the problem of having multiple accounts discussed above, and the results of the modification were expected.
Goyal teaches an electronic communication service where a single user can be associated with two different profiles. Goyal then suggests deleting a profile, which “resulting in an unnecessary increase in internal record-keeping and profile management tasks”.  Goyal therefore also recognizes the problem of having multiple profiles associated with a single user, and suggests that reducing number of profiles would solve the problem. One of ordinary skill in the art could have combined Goyal with Guzman by deleting/deactivating at least one accounts on the electronic communication services to reduce the burden of keeping track multiple accounts by a single user, and the results of the claimed combination were expected. The proposed modification would not change the principle of operation of Guzman and would not render the prior art invention being modified unsatisfactory for its intended purpose. Deleting/deactivating an account (e.g., “IM Service”, “SMS services” or “Voip services”) would reduce the burden of the user to keep track which contacts are on which services and make Guzman’s unified messaging app run more efficiently and faster by reducing the number of communication session files from multiple data sources to be retrieved and aggregated into the communication history page. For example, if the user “Mandy” deactivate her IM services, she still be able to communicate with Johnny Appleseed via “VoIP Service” and “SMS Service”, and the aggregated communication history with Johnny Appleseed would still be generated faster and cleaner, with data from only two data sources instead of three data sources. 

	In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 27, 2022